This action is based upon an oral contract for compensation for making an examination of and a report upon a mining property. The cause was tried to the court without a jury, and resulted in findings of fact, conclusions of law and a judgment against the defendant Bryan B. Odom in the sum of $505.48, from which he appeals.
The appellant was engaged in the brokerage business in the city of Seattle under the name of Howe  Odom Company. The respondent was a mining engineer. The Idaho Gold  Ruby Mining Company, a corporation, owned mining property near Bonners Ferry, Idaho. The appellant was preparing to place a block of the stock of this company upon the market and, before doing so, desired that the property be examined by a competent engineer. For this purpose he employed the respondent, who made the examination and a report. Before starting for the property, the appellant advanced to the respondent $50 on account of expenses. The respondent claims that, for *Page 227 
making the examination and the report, he was to have as compensation the sum of $500. The appellant disputes this and claims that the respondent was to have an option on a block of stock and his compensation would be derived from the amount that he could sell the stock for after the price should advance over and above what it would cost him. The trial court, as stated, sustained the respondent's contention and gave judgment for $500, and in addition thereto $5.48, which was the balance of the expenses over the $50 mentioned.
There is nothing in this case except a question of fact. The evidence is conflicting. After an attentive consideration of all the evidence, we cannot say that the trial court's findings are not supported by the preponderance of the evidence. It would serve no useful purpose to review the testimony of the respective parties in detail.
The judgment will be affirmed.
TOLMAN, C.J., HOLCOMB, MACKINTOSH, and FULLERTON, JJ., concur. *Page 228